Mr. Chief Justice Waite
delivered the opinion of the court.
In Ex parte Lange (18 Wall. 163) we decided that the present plaintiff in error must be discharged from imprisonment, because the sentence under which he was held was, not authorized by law. In the present case, the Court of Appeals of New York held that even though such was the law the defendant in error is not liable in damages for the false imprisonment, because in pronouncing the judgment under which the imprisonment was had he acted as a judge, in his judicial capacity, and not so entirely in excess of his jurisdiction as to make it the arbitrary and unlawful act of a private person. This is not a Federal question, and it was the only question decided.
The writ must, therefore, be dismissed for want of jurisdiction : and it is

So ordered.